Case 2:19-cv-02123-DMG-AGR Document 82 Filed 04/13/21 Page 1 of 3 Page ID #:4606



    1 JOHN S. CHA (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, California 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6 MARK E. ELLIOTT (SBN 157759)
    7 mark.elliott@pillsburylaw.com
      PILLSBURY WINTHROP SHAW PITTMAN LLP
    8 725 South Figueroa Street, Suite 2800
    9 Los Angeles, CA 90017-5406
      Telephone: (213) 488-7100
   10 Facsimile: (213) 629-1033
   11
      Attorneys for Plaintiffs TC Rich, LLC,
   12 Rifle Freight, Inc., Fleischer Customs
   13 Brokers, Richard G. Fleischer, and
      Jacqueline Fleischer
   14
   15                           UNITED STATES DISTRICT COURT
   16                         CENTRAL DISTRICT OF CALIFORNIA
   17
   18 TC RICH, LLC, et al.                       Case No. 2:19−cv−02123−DMG−AGR
   19                 Plaintiffs,                Hon. Dolly M. Gee
   20          v.                                JOINT STATUS REPORT RE
                                                 SETTLEMENT
   21 HUSSAIN M. SHAIKH, et al.
                                                 Action Filed:      March 21, 2019
   22                 Defendants.                Trial Date:        June 1, 2021
   23
   24
   25
   26
   27
   28

        TC RICH et al. v. SHAIKH, et al.     1                   Joint Status Report Re Settlement
        Case No. 2:19−cv−02123−DMG−AGR
Case 2:19-cv-02123-DMG-AGR Document 82 Filed 04/13/21 Page 2 of 3 Page ID #:4607



    1          The parties submit this joint status report regarding settlement pursuant to the
    2 Court’s schedule of pre-trial and trial dates.
    3          The parties held a mediation before Timothy Gallagher on March 22, 2021,
    4 and continued to conduct settlement negotiations with Mr. Gallagher’s assistance in
    5 the days thereafter, resulting in a conference call with Mr. Gallagher and all counsel
    6 on March 26, 2021. Following the March 26, 2021 conference call, the parties have
    7 continued to engage in emails and phone calls with Mr. Gallagher regarding the
    8 possibility of reaching settlement.
    9          While the parties have negotiated and continue to negotiate in good faith, they
   10 have not yet reached agreement on settlement terms and intend to proceed to trial.
   11
   12 Dated: April 13, 2021                     RAINES FELDMAN LLP
   13
   14
                                                /s/ John S. Cha
   15
                                                John S. Cha
   16                                           Counsel for Plaintiffs
   17
   18
        Dated: April 13, 2021                   PILLSBURY WINTHROP SHAW
   19                                           PITTMAN LLP
   20
                                                /s/ Mark Elliott
   21
                                                Mark Elliott
   22                                           Counsel for Plaintiffs
   23
   24
        Dated: April 13, 2021                   PALADIN LAW GROUP® LLP
   25
   26
                                                /s/ Bret A. Stone
   27                                           Bret A. Stone
                                                Counsel for Defendant Hussain M. Shaikh
   28

        TC RICH et al. v. SHAIKH, et al.        2                    Joint Status Report re Settlement
        Case No. 2:19−cv−02123−DMG−AGR
Case 2:19-cv-02123-DMG-AGR Document 82 Filed 04/13/21 Page 3 of 3 Page ID #:4608



    1                                CERTIFICATE OF SERVICE
    2
               The undersigned certifies that on April 13, 2021, the foregoing document
    3
        was electronically filed with the Clerk of the Court for the United States District
    4
        Court, Central District of California, using the Court’s Electronic Case Filing
    5
        (ECF) system. I further certify that all participants in the case are registered
    6
        CM/ECF users and that service will be accomplished by the CM/ECF system.
    7
               I certify under penalty of perjury that the foregoing is true and correct.
    8
        Executed on April 13, 2021.
    9
   10
                                                By:           /s/ Frances Villalobos
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        TC RICH et al. v. SHAIKH, et al.         3                    Joint Status Report re Settlement
        Case No. 2:19−cv−02123−DMG−AGR
